Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED CORRESPONDENCE
2.	This Non-Final Office action is in response to the application filed on September 15th, 2014 and in response to Applicant’s Arguments/Remarks filed on October 23rd, 2020. Claims 1-20 are pending.
Priority
3.	Application 14/486585 was filed on September 15th, 2014 and is a continuation of 12/560185 (now patent 8,868,460) filed on September 15th, 2009.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 23rd, 2020 has been entered. 
Response to Arguments
6.	Applicant’s arguments filed October 23rd, 2020 regarding the 35 USC 101 rejection of the claims (Remarks, 10-17) have been fully considered, however they are not persuasive. Applicant argues that the claims are “integrated into a practical application and provide a novel concept” and more specifically “the claimed invention is of a technical character and results in a technological improvement to a computer, specifically a computer or match engine which implements an electronic trading system, which is specifically configured [to] dynamically initiate additional computational resources to reduce latency, i.e. time delay, between receipt of an electronic order message and transmission of an outgoing electronic message indicative of completion of execution of a trade thereof.” Examiner notes that while Applicant holds that this is a technological solution to a technological problem, Examiner maintains that the improvement that Applicant is referring to is the anticipatory processing and readying of the results thereof preceding the need to use those results (as described in Applicant’s arguments page 10). Examiner notes that anticipatory processing, i.e. prepping, is a mere administrative mechanism for providing a business solution to a non-technical problem, and the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. 
7.	Applicant’s argument that the invention “dynamically initiates/creates/implements additional processing resources, e.g. additional program logic, parallel processing threads or matcher modules, to process a generated speculative order and generate the associated calculations, wherein upon receipt of the real order corresponding to one of the speculative orders, the additional processing resources are terminated” 
8.	Applicant’s argument that the invention “utilize[s] otherwise idle processing resources to dynamically implement, as needed, additional computational resources necessary to process anticipated transaction in advance and thereby reduce processing 
9.	Applicant argues that the “present claims are directed to a practical application which uses specifically configured processors and parallel processing to enhance and improve an electronic trading system, e.g. to reduce the latency between the receipt of an electronic message comprising a trade order and transmission of an outgoing electronic message of the completion thereof and externally perceived trade response times to less than the actual time it may take to process a trade transaction.” Examiner respectfully disagrees.  The claims do not include limitations that are indicative of integration into a practical application. As discussed below with respect to integration of 
10.	Applicant argues that the pending claims are not abstract. Examiner respectfully disagrees and maintains that the claimed invention is drawn to the abstract idea of receiving an order, generating a speculative order, processing an order, preventing an order execution and executing a trade as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice and a certain method of commercial or legal interactions, specifically sales activities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, this claim recites an abstract idea. Applicant argues that “[t]he claims do not recite a fundamental economic practice or a method of organizing human activity, but rather are directed to an improvement to a technological process that is neither a task that can be performed in the human mind or on a piece of paper. The claims are not abstract.” Examiner notes that because a task cannot be performed in the human mind or on a 
11.	Applicant argues that “the claims are not similar to Ultramercial” and that “the claims are tied to a specific application (electronic data transaction processing systems) and do not attempt to cover the entire field.” Examiner assumes that the Applicant’s underlying logic is that since the claims are narrow then the claimed invention does not run afoul of preemption concerns. However the true issue is whether the claimed invention is significantly more than the abstract idea.  If this is true, then preemption is not a problem.  If the claim is nothing more than implementing the abstract idea on a general purpose computer, then preemption is a problem since the abstract idea would be preempted no matter how narrowly defined the abstract idea is.  
Note the court’s analysis in Alice Corp. Pty. V. CLS Bank International (Supreme Court, 2014):
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those twosteps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on . . . a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286(Lourie, J., concurring), wholly generic computer imple-mentation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).

	Under the Court’s logic, abstract ideas without significantly more are the “basic tools” or “building blocks” of invention.  A patent granted to an abstract idea without significantly more would preempt others from utilizing the “basic tools” or “building 
12.	Applicant argues that unlike FairWarning, “the claimed invention does not use a computer in the computer’s ordinary capacity to make the computations faster but rather enables the computer to do something it could not do before by using the recited claimed processes and respective execution of software itself, not merely from the computer being used as a tool. Examiner respectfully disagrees. Examiner notes that the purported speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself (see Fairwarning IP v. Iatric Systems CAFC 2015-1985), because the only modification is when the processing transpires to enhancing the perception of decreased execution time, when in reality the actual processing time is equal or even longer by Applicant’s method and uses the same capabilities of a general-purpose computer to complete the processing.
13.	Applicant argues that “the lack of any valid rejection under 35 USC 102 or 103, as described below, does detract from the Examiner’s ability to show that the claimed elements, in combination, are well-understood, routine, or conventional.” Examiner would like to make clear that the conventional steps are directed toward the technical processes. The statement of Alice “conventional steps, specified at a high level of generality,’ [is] not ‘enough’ to supply an ‘inventive concept.’ (134 S. Ct. at 2357 (citing Mayo, 132 S. Ct. at 1300, 1297, 1294) was in respect to the technological processes. performing repetitive calculations”, “receiving, processing, and storing data”, and “receiving or transmitting data over a network” (see USPTO's July 2015 Update: Subject Matter Eligibility) and these functions have been recognized by the courts to be well-understood, routine, and conventional activity (MPEP 2106.05(D)). Appellants’ claim does not concern an improvement to computer capabilities, but instead relates to an alleged improvement in managing transaction processing time using predictive analysis for which a computer is used as a tool in its ordinary capacity. The computer is not doing something it could not do before, but rather the timing of the processing is changed, not the processing itself. Novelty and non-obviousness, however, have no bearing on whether a claim recites an abstract idea. Indeed, the Federal Circuit has made this clear -rejecting an argument substantially similar to Appellants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."). Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 9, 19, and 20 recite limitations relating to trade order processing, and more specifically, receiving an order, generating a speculative order, processing an order, preventing an order execution and executing a trade.
The limitations of trade order processing and more specifically of receiving an order, generating a speculative order, processing an order, preventing an order execution, receiving another order and executing a trade, as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice and a certain method of commercial or legal interactions, specifically sales activities. This concept falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, this claim recites an abstract idea. 
Claim 1 (and dependent claims) recite the additional element of processor. The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving, sending and processing data (where the data here is described by the abstract idea alone).  This generic processor limitation is no more than mere instruction to apply the abstract idea using a generic computer 
Claim 9 (and dependent claims) recite the additional element of a match engine processor, and a gatekeeper processor. The processors are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving, sending and processing data (where the data here is described by the abstract idea alone).  This generic processor limitation is no more than mere instruction to apply the abstract idea using a generic computer component.  As such, there is no integration of the judicial exception into a “practical application” of the judicial exception because there is no meaningful limit on practicing the judicial exception. Accordingly, the claims remain directed to the judicial exception.
Claim 19 recites the additional element of a processor. The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving, sending and processing data (where the data here is described by the abstract idea alone).  This generic processor limitation is no more than mere instruction to apply the abstract idea using a generic computer component.  As such, there is no integration of the judicial exception into a “practical application” of the judicial exception because there is no meaningful limit on practicing the judicial exception. Accordingly, the claims remain directed to the judicial exception.
Claim 20 recites the additional element of a processor. The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving, sending and processing data (where the data here is described by 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 1 recites a processor, claim 9 recites a match engine processor, and a gatekeeper processor, claim 1 recites a processor and claim 20 recites a processor, tangibly embodying a program of instructions executable by the machine which amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. The computer components do not have a material effect on the scheme involving the recited steps. The claim is not patent eligible.
The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to 
Dependent claims 2-8, and 10-18 have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  Therefore, the claims are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693